DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Helterbrand (U.S. Patent No. 8,678,402) in view of Jacobsson (U.S. Patent No. 10,555,846).
Regarding claim 1, Helterbrand teaches: Indoor and outdoor mobility system forming a mobility device for people with walking disability (Helterbrand: Abstract), the system comprising:
	a base (Helterbrand Fig. 13, element 513; frame)
	at least two indoor front wheels (Helterbrand Fig. 13, element: 519a; front wheels), which can be attached to the base (Helterbrand: col. 8, lines 8-13);
	at least two outdoor front wheels (Helterbrand: Fig. 13, element 594a; low pressure tire), which can be removably attached to the base (Helterbrand: col. 8, lines 8-13), wherein the outdoor front wheels, when attached to the base comprise a wider track width compared to the indoor front wheels (Helterbrand: Fig. 13; Examiner Note: Helterbrand disclose the front wheel assemblies 518a and 590a use the same mounting {Helterbrand: col. 8, lines 8-13} since the tire of assembly 590a are wider the track width of the vehicle would be wider);
	indoor back wheels (Helterbrand: Fig. 13, element 516a: rear wheels), which can be attached to the base (Helterbrand: col. 8, lines 36-47); and 
	outdoor back wheels (Helterbrand: Fig. 13, element 584a; rear low pressure tire), which can be removably attached to the base (Helterbrand: col. 8, lines 36-47), wherein the outdoor back wheels, when attached to the base comprise a wider track width compared to the indoor back wheels (Helterbrand: Fig. 13);
	However, Helterbrand does not teach:
	at least one of: individually and electrically driven front axles for driving the indoor and outdoor front wheels, or individually and electrically driven back axles for driving the indoor and outdoor back wheels.
	However, in the same field of endeavor, Jacobsson teaches:
	at least one of: individually and electrically driven front axles for driving the indoor and outdoor front wheels, or individually and electrically driven back axles for driving the indoor and outdoor back wheels (Jacobsson: Figs. 1-4; col. 5, lines 10-15; Examiner note: In Helterbrand the rear wheels and tires are mounted using the same axle pins, therefore in the combination of Helterbrand in view of Jacobsson the drive unite would power both the rear wheel and tires.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Helterbrand with the drive unit disclosed by Jacobsson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a drive unit for a conventional wheelchair enabling a driver demand power assist function (Jacobsson: col. 1, lines 8-11) which is light, compact, provides excellent traction and is easily installed or removed (Jacobsson: col. 2, lines 31-37).
	Regarding claim 2, Helterbrand teaches: wherein the outdoor front wheels and the outdoor back wheels comprise a longer wheel base compared to the indoor front wheels and indoor back wheels (Helterbrand: Fig. 11; Examiner note: when front tires 332a-b are attached to bracket 330a-b, they comprise a longer wheelbase by the length of the bracket).
	Regarding claim 5, Helterbrand teaches: wherein the outdoor front wheels are attached to the base when the indoor front wheels are removed from the base (Helterbrand: col. 8, lines 8-13).
	Regarding claim 7, Helterbrand teaches: wherein the outdoor front wheels have a larger diameter than the indoor front wheels and/or wherein the outdoor back wheels have a larger diameter than the indoor back wheels (Helterbrand: Fig. 13).
	Regarding claim 8, Helterbrand teaches: wherein when the outdoor front wheels and the outdoor back wheels are used, the ground clearance of the mobility device is larger than when indoor front wheels and indoor back wheels are used (Helterbrand: col. 7, lines 50-53).
	Regarding claim 10, Helterbrand teaches: further comprising:
an indoor front or back tail element (Helterbrand: Fig. 11, element 318a-b; first front wheel assembly), removably attached to the base (Helterbrand: col. 8, lines 8-13), wherein the indoor tail element supports the indoor back wheels or the indoor front wheels (Helterbrand: Fig. 11, elements 319a-b; wheels); and
an outdoor front or back tail element (Helterbrand: Fig. 11, element 330a-b, 332a-b; conversion bracket, tires), removably attached to the base (Helterbrand: col. 6, lines 46-50), wherein the outdoor tail element supports the outdoor back wheels or outdoor front wheels (Helterbrand: col. 6, lines 52-58).
	Regarding claim 11, Helterbrand teaches: wherein the outdoor tail element comprises a longer effective length than the indoor tail element (Helterbrand: Fig. 11; Examiner note: when front tires 332a-b are attached to bracket 330a-b, they comprise a longer wheelbase by the length of the bracket).
	Regarding claim 13, Helterbrand teaches: Method for the change of a mobility device for people with walking disability from an indoor to an outdoor use (Helterbrand: Abstract), the method comprising:
attaching outdoor front wheels (Helterbrand: Fig. 13, element 594a-b; low pressure tire) to the mobility device (Helterbrand: col. 8, lines 8-13), wherein the outdoor front wheels, when attached to the mobility device comprise a wider track width compared to indoor front wheels (Helterbrand: Fig. 13; Examiner Note: Helterbrand disclose the front wheel assemblies 518a and 590a use the same mounting {Helterbrand: col. 8, lines 8-13} since the tire of assembly 590a are wider the track width of the vehicle would be wider);
attaching outdoor back wheels (Helterbrand: Fig. 13, element 516a: rear wheels) to the mobility device (Helterbrand: col. 8, lines 36-47), wherein the outdoor back wheels, when attached to the base comprise a wider track width compared to indoor back wheels (Helterbrand: Fig. 13);
However, Helterbrand does not teach:
at least one of: individually and electrically driven front axles for driving the indoor and outdoor front wheels, or individually and electrically driven back axles for driving the indoor and outdoor back wheels.
	However, in the same field of endeavor, Jacobsson teaches:
	at least one of: individually and electrically driven front axles for driving the indoor and outdoor front wheels, or individually and electrically driven back axles for driving the indoor and outdoor back wheels (Jacobsson: Figs. 1-4; col. 5, lines 10-15; Examiner note: In Helterbrand the rear wheels and tires are mounted using the same axle pins, therefore in the combination of Helterbrand in view of Jacobsson the drive unite would power both the rear wheel and tires.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Helterbrand with the drive unit disclosed by Jacobsson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a drive unit for a conventional wheelchair enabling a driver demand power assist function (Jacobsson: col. 1, lines 8-11) which is light, compact, provides excellent traction and is easily installed or removed (Jacobsson: col. 2, lines 31-37).
Regarding claim 14, Helterbrand teaches: further comprising the steps of:
removing an indoor front or back tail element (Fig. 13, element 516a-b; rear wheel) from a base of the mobility device, wherein the indoor tail element supports the indoor back wheels (Helterbrand: col. 8, lines 37-48); and
attaching an outdoor front or back tail element (Helterbrand: Fig. 13, element 586a-b; rear tire ) to the base, wherein the outdoor tail element supports the outdoor back wheels (Helterbrand: col. 8, lines 37-48).
Claim 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Helterbrand in view of Jacobsson as applied to claim 1 above, and further in view of Laffan (U.S. Patent App. Pub. No. 2017/0113485).
Regarding claim 3, Helterbrand does not teach: wherein the outdoor front wheels are attached to the base via simultaneously attached indoor front wheels.
However, in the same field of endeavor, Laffan teaches:
wherein the outdoor front wheels are attached to the base via simultaneously attached indoor front wheels (Laffan: Para. 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheels and tires disclosed by Helterbrand with the connection method disclosed by Laffan. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the removal of the all-terrain wheels using semi-flexible snaps and a grove and not requiring the use of other removable hardware (Laffan: para. 111, lines 29-47).
Regarding claim 4, Helterbrand does not teach: wherein the outdoor front wheels are attached to the indoor front wheels by a quick release mechanism, which can be operated without the use of tools.
However, in the same field of endeavor, Laffan teaches: 
wherein the outdoor front wheels are attached to the indoor front wheels by a quick release mechanism, which can be operated without the use of tools (Laffan: para. 111, lines 29-47).
Regarding claim 6, Helterbrand teaches: the outdoor front wheels and outdoor back wheels are pneumatic tires (Helterbrand: Figs. 1-2, elements 584a-b, 594a-b; rear low pressure tires, front low pressure tires).
However, Helterbrand does not teach:
wherein the indoor front wheels and indoor back wheels are solid tires.
However, in the same field of endeavor, Laffan teaches:
wherein the indoor front wheels and indoor back wheels are solid tires (Laffan: para. 109, lines 12-15).
It would have been obvious to one of ordinary skill in the art to have modified the wheels disclosed by Helterbrand by constructing them of a solid material as disclosed by Laffan. One of ordinary skill in the art would have been motivated to make this modification in order to allow for stable transit over flat, solid surfaces, and provide a durable wheel that requires less maintenance than a pneumatic tire. Moreover, the choice to use a solid wheel rather than gas amounts to no more than the obvious simple substitution of one known type of wheel for another known type of wheel, in a manner that yields predictable results (i.e. to allow for stable transit over flat, solid surfaces, and provide a durable wheel that requires less maintenance than a pneumatic tire).
Claim 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Helterbrand in view of Jacobsson as applied to claim 1 above, and further in view of Takamatsu et al. (WO 2004/016210; hereinafter Takamatsu).
Regarding claim 12, Helterbrand does not teach: comprising a lifting device for lifting the wheels from the ground.
However, in the same field of endeavor, Takamatsu teaches:
comprising a lifting device for lifting the wheels from the ground (Takamatsu: Fig. 32; page. 14, lines 8-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wheelchair disclosed by Helterbrand with the stand disclosed by Takamatsu. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the attachment or detachment of the wheels with improved stability and safety while eliminating anxiety for the user of the wheelchair (Takamatsu: page 14, lines 15-17).
Regarding claim 15, Helterbrand does not teach: comprising the step of: lifting the mobility device by means of a lifting device such that the wheels are lifted from the ground.
However, in the same field of endeavor, Takamatsu teaches: 
comprising the step of: lifting the mobility device by means of a lifting device such that the wheels are lifted from the ground (Takamatsu: Fig. 32; page. 14, lines 8-19).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wheelchair disclosed by Helterbrand with the stand disclosed by Takamatsu. One of ordinary skill in the art would have been motivated to make this modification in order to allow for the attachment or detachment of the wheels with improved stability and safety while eliminating anxiety for the user of the wheelchair (Takamatsu: page 14, lines 15-17).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            
/JACOB D KNUTSON/            Primary Examiner, Art Unit 3611